Cite as 2016 Ark. 133

                 SUPREME COURT OF ARKANSAS
                                          No.




 IN RE ARKANSAS CODE                            Opinion Delivered: March   17, 2016
 REVISION COMMISSION




                                    PER CURIAM


       Haley Burks, Esq., of Little Rock, and Candice Settle, Esq., of Van Buren, are

appointed to the Arkansas Code Revision Commission for four-year terms to expire on

March 31, 2020. The court thanks them for their willingness to undertake this important

work. Bettina Brownstein, Esq., of Little Rock is reappointed to the Arkansas Code

Revision Commission for a four-year term to expire on March 31, 2020, and we thank her

for her continued service.

       The court expresses its gratitude to David Matthews of Rogers and Don Schnipper

of Hot Springs, whose terms have expired, for their years of dedicated service to the

commission.